Citation Nr: 0307838	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from April 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which recharacterized the veteran's service 
connection generalized anxiety disorder as PTSD and granted a 
30 percent rating, effective December 19, 2000, the date his 
claim was received.  In a May 2002, decision, a Decision 
Review Officer granted a 50 percent rating for PTSD, 
effective December 19, 2000.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in December 2002 and 
he submitted additional evidence with a waiver of RO review.  
Additionally, he raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  This issue has no been 
adjudicated by the RO and is not currently before the Board.  
It is referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's PTSD is manifested by an increased startle 
response, war-related nightmares, difficulty sleeping, and 
depression productive of no more than occupational and social 
impairment with reduced reliability and productivity.  




CONCLUSION OF LAW

The criteria for an increased rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, Decision Review 
Officer decision, and VA letters to the veteran, apprised him 
of the information and evidence needed to substantiate the 
claim, the law applicable in adjudicating the appeal, and the 
reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determination was made.  In a March 
2001 letter, the veteran was informed of the enactment of the 
VCAA and it was explained that he was responsible for 
submitting private treatment reports, although with the 
appropriate release forms they would be requested on his 
behalf.  VA treatment reports would be obtained by VA.  
Additionally, in the May 2002 statement of the case, the new 
regulations were outlined for the veteran.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Service medical records and VA treatment 
records were associated with the file and the veteran was 
afforded a VA examination.  Statements and copies of articles 
were received from the veteran and included in his file.  In 
April 2001, he responded that he did not have any additional 
evidence to submit in support of his claim.  He was provided 
the opportunity to present testimony at a personal hearing 
before the undersigned Veterans Law Judge at the RO in 
December 2002.  There is no indication that there exists any 
evidence which has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
has not identified any additional pertinent evidence that has 
not been associated with the record.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

The veteran is currently assigned a 50 percent disability 
rating for his PTSD.  Under the General Rating Formula for 
Psychoneurotic Disorders, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Upon VA examination in February 2001, the veteran complained 
of war-related nightmares and intrusive thoughts.  He had an 
increased startle reaction and hypervigilance.  He had been 
married six times and had spells of withdrawal.  He had 
changed jobs approximately 12 times since his discharge from 
service.  Mental status evaluation revealed that the veteran 
exhibited good emotional range and had the ability to 
establish a good rapport.  His speech was well-articulated 
and normal in flow and content.  His insight and judgment 
were good and he did not have any memory or cognitive 
impairments.  The diagnosis was chronic, moderate PTSD.  His 
Global Assessment of Functioning (GAF) for his PTSD was 51.  
The examiner commented that the veteran has had difficulty 
with interpersonal relationships and intimacy, and he had 
severe difficulties in his ability to maintain a stable 
occupation over his lifetime.  

VA outpatient treatment reports dated from March 2001 to 
April 2002, reflect that the veteran participated in weekly 
group therapy sessions for persistent depression and 
anhedonia.  It was noted that his affect was restricted and 
his mood was despondent.  Thoughts were clear and organized, 
but thought content did not reveal any delusions or paranoia.  
He reported nightmares about combat and survivor guilt.  He 
had poor energy and concentration but denied hypervigilance, 
avoidance behavior, delusions and suicidal ideations.  He had 
been married six times.  The first marriage lasted eight 
years; the second one 18 years; and the third one 18 years.  
The remaining three marriages were less than three years.  
One ended with the death of his spouse; the others ended in 
divorce.  His work history included working for the telephone 
company for 17 years; for a plastic company for eight years; 
for Chrysler automotives for eight years, and for Grady 
Hospital for 13 years.  He retired from this position and was 
the director of communications.  His GAF score was reported 
to range from 45-50.  

At a personal hearing before the undersigned Veterans Law 
Judge at the RO in December 2002, the veteran testified that 
he had not worked for the past three years.  He last worked 
full-time five years prior.  He had considered looking for 
work; however, he had been treated for throat cancer and lung 
cancer which had made him weak.  He had been married six 
times and had four children.  He did not see his children 
very often.  He visited friends about once a week, but did 
not attend church.  He got angry easily and had been fined 
for domestic violence in August 1997.  He also had a number 
of driving while intoxicated charges over his lifetime.  He 
was sad most of the time and slept a lot.  However, he often 
had difficulty sleeping due to nightmares.  He attended 
weekly group therapy at the VA hospital.  

The veteran submitted articles relating to psychiatric 
problems attributed to combat veterans.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 51 and 60 contemplates moderate 
symptoms which result in moderate impairment in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score between 41 and 
50 contemplates serious symptoms which result in serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (a GAF of 50 is defined as 
serious symptoms).  The GAF score is probative evidence for 
VA rating purposes, because it indicates a person's ability 
to function in the areas of concern in rating disabilities 
for VA purposes.  Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

Based on the evidence of record, the Board finds that the 
current clinical evidence does not reveal a disability 
picture that warrants a rating in excess of 50 percent.  Upon 
VA examination in February 2001, the examiner concluded that 
the veteran's PTSD was moderate, and had fluctuated between 
moderate and severe during his life.  The veteran experienced 
sleep difficulties, depression, and war-related nightmares.  
He had difficulty with relationships.  However, the evidence 
does not reflect occupational and social impairment with 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical speech, or near-continuous panic or depression; a 
neglect of personal appearance and hygiene; or an inability 
to establish and maintain effective relationships.  

Rather, the current symptoms related to PTSD which 
contributed to the occupational and social impairment 
contemplated by the 50 percent rating appear consistent with 
recent examination findings.  The veteran was married six 
times; however, two of those marriages lasted 18 years.  
Furthermore, the veteran reported in his group therapy 
sessions that he maintained steady employment throughout the 
majority of his lifetime, and he testified that he could no 
longer currently work because of treatment related to his 
throat cancer.  The veteran has alleged that he has periods 
of irritability as evidenced by the domestic violence fine he 
paid approximately five years ago.  However, to meet the 
criteria for a 70 percent rating deficiencies in most areas 
must be shown; not just in one area.  The veteran's does not 
report suicidal ideation, or obsessional rituals.  He does 
not neglect his personal appearance, and his speech is not 
illogical.  Additionally, he visited friends once a week and 
had limited relationships with his children.  As such, it may 
not be concluded that he has an inability to establish and 
maintain effective relationships.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an increased rating for PTSD, and the claim 
must be denied.  See Alemany, supra.  


ORDER

An increased rating for PTSD is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

